Per Curiam.
The petition for writ of certiorari is denied. The trial court did not depart from the essential requirements of law in sheltering the children with their grandmother.
No objections were raised to the judge’s aggressive questioning of the mother during the hearing, and the mother did not timely move to disqualify based on the judge’s comments at the hearing. As in R.W. v. Dep’t of Children & Families, 189 So.3d 978, 980 (Fla. 3d DCA 2016), “we find no fundamental error or deprivation of due process, but we caution the trial court of the importance of maintaining impartiality and the appearance of impartiality.” Id. “[A] trial judge must ensure that he or she does not become an active participant or an advocate in the proceedings and should not by words or actions make it ‘appear that his neutrality is departing from the center.’ ” Id. (quoting Riddle v. State, 755 So.2d 771, 773 (Fla. 4th DCA 2000)).

Petition denied.

Ciklin, C.J., Gross and Gerber, JJ., concur.